                      Case 1:18-cv-02885-ESH Document 26 Filed 04/15/19 Page 1 of 1
$25HY$SSHDUDQFHRI&RXQVHO


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                            IRUWKH
                                                     District of Columbia


                         -HURPH&RUVL                          
                              Plaintiff                        
                                 Y                                  &DVH1R       FY (6+
                  5REHUW60XHOOHUHWDO                    
                            Defendant                          

                                              $33($5$1&(2)&2816(/

7R      7KHFOHUNRIFRXUWDQGDOOSDUWLHVRIUHFRUG

          ,DPDGPLWWHGRURWKHUZLVHDXWKRUL]HGWRSUDFWLFHLQWKLVFRXUWDQG,DSSHDULQWKLVFDVHDVFRXQVHOIRU

         5REHUW60XHOOHU,,,LQKLVLQGLYLGXDOFDSDFLW\DQGWKH8QLWHG6WDWHV                                        


'DWH                                                                        V /DXUD .DWKHULQH 6PLWK
                                                                                           Attorney’s signature


                                                                           /DXUD.DWKHULQH6PLWK7;%DU1R
                                                                                       Printed name and bar number
                                                                         7RUWV %UDQFK &LYLO 'LYLVLRQ 86 'HSW RI -XVWLFH
                                                                                          32 %R[ 
                                                                                       %HQ )UDQNOLQ 6WDWLRQ
                                                                                     :DVKLQJWRQ '& 
                                                                                                 Address

                                                                                      /DXUD6PLWK#XVGRMJRY
                                                                                             E-mail address

                                                                                            
                                                                                            Telephone number

                                                                                            
                                                                                              FAX number
